Exhibit 99.1 Metalline Mining Company 1330 Margaret Avenue Coeur d’Alene, ID 83815 Dome Ventures Corporation Suite 2200, 885 West Georgia Street Vancouver, BCV6C 3E8 For Release:April 16, 2010 Metalline and Dome Close Merger Transaction Coeur d’Alene, Idaho Metalline Mining Company (NYSE Amex: MMG) (“Metalline”) and Dome Ventures Corporation (TSX-V: DV.U) (“Dome”) are pleased to announce the completion of the merger transaction whereby Dome became a wholly owned subsidiary of Metalline.Metalline issued 47,724,561 shares of its common stock to the former stockholders of Dome.These shares were approved for listing by NYSE Amex.Brian Edgar, Dome’s President and Chief Executive Officer prior to the completion of the merger, is now the Chairman of the Metalline Board of Directors. Additionally, Duncan Hsia and Dr.
